Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is unclear with the recitation of an electrode having an insulated portion “not surrounded by said body when said electrode is received by said body”.  It appears the electrode should be received in the blade holder, and not received by the body, particularly since the claim recites a blade holder that is located in a portion of the vacuum tube that is outside the body.  Clarification of “the body” is suggested (i.e. “the elongated hollow body”) to conform to earlier recitations.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cosmescu (5,836,944).
Cosmescu discloses an electrosurgical device comprising an electrode (12) having a first portion whose exterior is uninsulated for treating tissue.  An elongate body (21) having an internal cavity (Figure 4, for example) and a front end and a rear end and an external surface with a wire arranged within the body and connecting a first button (4) to the electrode (via rod 5).  The hollow body has an ergonomic “pencil” shape complementary to a user’s hand (Abstract, for example).  A vacuum tube (9) is engaged by the body and has an inlet (17) generally facing the front end.  The vacuum tube surrounds the electrode (Figures 1 and 2) and comprises a blade holder (8) mounted inside the tube (Figures 1, 3 and 4) and located approximately in the center of the tube (such that the electrode is centered in the tube when received in the socket).  There is a conductor (5) in connection with the electrical circuit (switch contacts) and the electrode.  The blade holder is located in a portion of the vacuum tube that extends outside the elongate hollow body (Figure 1 shows the phantom outline of the blade holder near the distal end of the vacuum tube that is located outside the elongated body (21)).  The blade holder includes a longitudinal channel (i.e. socket) for receiving the electrode, and a pair of ribs (e.g. fins) that connect the blade holder to the interior surface of the vacuum tube to allow air/fluid to flow around the blade holder/socket.  See, for example, column 6, line 59 to column 7, line 7.  A vacuum outlet port (15) is arranged near the rear end and is in fluid communication with the internal cavity and the vacuum inlet port.  The vacuum tube is positioned such that it does not obstruct a user’s view (i.e. proximal of the electrode as seen in Figure 1) and the inlet has a shape with a cross-section parallel to a user’s line of sight towards the electrode, depending on the specific vantage angle of the user.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (5,836,944) in view of the teaching of Lee et al (2009/0062791).
	Cosmescu discloses an electrosurgical device comprising an electrode (12), an elongate body (21) having an internal cavity (Figure 4, for example) a front end (1) a rear end, an external surface and a button (4) for controlling current flow.  Cosmescu teach that the button may control cutting and coagulating functions, but only shows one button which appears to be a rocker switch.  There is a vacuum tube (9) slidably engaged by the body and having an inlet (17) generally facing said front end.  The vacuum tube circumscribes the electrode such that a first portion of the electrode is not surrounded by the tube (Figure 1).  The vacuum inlet is generally round, and the vacuum tube includes a blade holder (socket 8) located within the center of the and connected to a conductor (5) that is electrically connected to the switch to provide power to the electrode.  The blade holder (8) is located outside the elongate body, particularly when the vacuum tube is extended (as shown in Figure 1, for example).  The blade holder includes a channel for receiving the electrode, and a plurality of ribs (i.e. fins) that are attached to the interior surface of the vacuum tube such that the blade holder is spaced from an interior surface of the tube.  See, for example, column 6, line 59 to column 7, line 7.  A vacuum port (15) is arranged near the rear end of the body and is in fluid communication with the internal cavity of the body and the vacuum tube inlet.  Cosmescu fails to expressly disclose the specific structure for the electrode (having three portions) and the 2 buttons, as mentioned above, and also fails to disclose a swivel joint disposed between the hollow body and the outlet port.
	As addressed in the previous Office action, Lee et al provide an analogous electrosurgical device comprising a housing with an electrode inserted into a vacuum tube.  The vacuum tube has a blade holder.  In particular, Lee et al disclose the specific electrode structure having a first, uninsulated portion (32), a second portion (86) having insulation and a third portion (88) which makes electrical contact with the socket and electrical wire.  Lee et al further specifically disclose two distinct buttons for providing cutting and coagulating current to the electrode, which arrangement is deemed an obvious alternative to the presumable rocker switch of Cosmescu.  Lee et al also provide a swivel joint (48) disposed between the outlet port and the hollow body to allow the tube to rotate relative to the housing (para. [0037], for example).
	To have provided the Cosmescu device with an electrode having three portions, including an insulated portion, to allow the electrode to be inserted into the socket would have been an obvious design modification for one of ordinary skill in the art in view of the teaching of Lee et al.  Cosmescu fails to address the specific structure of the electrode, as such electrodes are generally well known, and Lee et al provides the specific teaching that it is known to provide an electrode for an analogous surgical pencil with the same three-portion design to allow for the insertion of the electrode into the blade holder/socket.  To have further provided the Cosmescu device with two separate buttons for providing cutting and coagulating current would have been an obvious modification for one of ordinary skill in the art given the teaching of Lee et al, particularly since Cosmescu expressly disclose the delivery of two different current levels and further since two distinct buttons would be an obvious alternative to the rocker switch shown by Cosmescu.  Finally, to have provided the Cosmescu device with a swivel joint disposed between the body and the outlet port to prevent kinking of the suction hose attached to the outlet port would have been an obvious design modification for one of ordinary skill in the art given the teaching of Lee et al, who disclose such a swivel connection on an analogous device to allow free rotation of the device relative to the vacuum hose attached to the outlet port.
	Regarding claims 2-4, the handle of Cosmescu is ergonomic and generally pencil shaped (Abstract, for example, and Figure 1), and Lee et al disclose the use of friction striations on the handle (Figures 2-5) to improve gripping.  Regarding claim 5, the electrodes of Cosmescu and Lee et al are monopolar.  Regarding claim 6, see Figure 1 of Lee et al and Cosmescu.  
	Regarding claim 11, the Cosmescu device has an elongate body as addressed above including a cavity, an external surface and an electrical circuit (switch contacts) arranged within a body.  There is a first button  for controlling current flow to the electrode and a vacuum tube (9) slidably engaged by the body (Figures 1 and 2).  There is a blade holder located in the vacuum tube at a location outside the hollow body as addressed above.  The structure of the vacuum tube and the blade holder has been addressed with respect to claim 1 above.  Cosmescu fails to disclose a swivel joint disposed between the hollow body and the outlet port.
	As addressed above, Lee et al disclose such a swivel joint (48) which allows for the rotation of the suction tube relative to the housing to prevent kinking.  To have provided the Cosmescu et al device with such a swivel joint to prevent kinking of the suction tube attached to the handle would have been an obvious design modification for one of ordinary skill in the art given the teaching of Lee et al.
	Regarding claim 12, Lee et al disclose the specific structure of the electrode having an insulated portion which would not be within the body when the electrode is received in the blade holder.  Regarding claims 13-16, see above discussion with respect to claim 2-5 above.
Regarding claim 19, Lee et al disclose the particular electrode having three separate portions including an insulated portion to allow handling/insertion of the electrode into the socket as addressed previously.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (5,836,944) in view of the teaching of Lee et al (2009/0062791) and further in view of the teaching of Dethier et al (2010/0145333).
	Cosmescu and Lee et al fail to disclose a light source as required by this claim.  In a similar field of endeavor, Dethier et al teach that it is known to provide a light source (30) on an electrosurgical pencil device.  The light source has an activation button (23) and batteries (35) for powering the light source to improve visibility at the work site.
	To have provided the Cosmescu device, as modified by the teaching of Lee et al, with a light source to improve visibility at the work site would have been an obvious modification for one of ordinary skill in the art since Dethier et al fairly teach the known use of such a light source on an analogous device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (5,836,944) in view of the teaching of Lee et al (2009/0062791) and further in view of the teaching of Williams (5,709,675).
Cosmescu in view of Lee et al fail to disclose a filter arranged in the internal cavity to filter the suction smoke during a procedure.  Williams teaches that it is known to include an in-line filter (39) in a similar smoke evacuator device to filter suction smoke as it is removed from the surgical site.
To have provided the Cosmescu device, as modified by the teaching of Lee et al, with a filter to filter smoke as it is suctioned during a procedure would have been an obvious modification for one of ordinary skill in the art since Williams teach it is known to provide such a filter in a similar electrosurgical vacuum device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (5,836,944) in view of the teachings of Lee et al (2009/0062791) and Williams (5,709,675) and further in view of the teaching of Bek et al (6,733,495).
None of Cosmescu, Lee et al nor Williams specifically disclose an RFID tag for providing filter information. 
The examiner maintains that it is generally known to use RFID tags to provide information regarding components of a surgical system including the use of proper elements with the system and/or to track use of the system.  As addressed above, Williams provides the teaching of providing an in-line filter to an electrosurgical device, such as taught by the combination of the Lee et al teaching with the Cosmescu device.  Bek et al provide the teaching that it is generally known to use RFID tags to identify individual components of an electrosurgical system (col. 2, lines 1-10, for example).
To have provided the Cosmescu device, as modified by the teachings of Lee et al and Williams, with an RFID tag to identify the specific filter to be used with the device would have been an obvious consideration for one of ordinary skill in the art since Bek et al fairly teach the known use of RFID tags to identify elements of an electrosurgical system.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (5,836,944) in view of the teaching of Lee et al (2009/0062791) and further in view of the teaching of Kuriloff et al (5,318,565).
Cosmescu and Lee et al fail to expressly disclose an inlet for the vacuum tube having an acute angle.  Kuriloff et al disclose an analogous electrosurgical pencil device having a suction tube whereby the suction tube has an inlet opening disposed at an angle (24) to improve suction and visibility of the work space.
To have provided the Cosmescu device, as modified by the teaching of Lee et al, with an acute angle for the suction tube inlet to improve visibility and suction at the work site would have been an obvious design consideration for one of ordinary skill int eh art since Kuriloff et al fairly teach that such an angled distal end for a suction tube is known in the art.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner has now cited the Cosmescu reference, which clearly shows a blade holder/socket located within a portion of the vacuum tube that is external to the handpiece housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/           April 8, 2022